NO. COA13-1248

                     NORTH CAROLINA COURT OF APPEALS

                           Filed:   19 August 2014


STATE OF NORTH CAROLINA

    v.                                   Rowan County
                                         No. 12 CRS 55671
ANTHONY PRESSLEY



    Appeal by defendant from judgments entered 11 June 2013 by

Judge W. Erwin Spainhour in Rowan County Superior Court.               Heard

in the Court of Appeals 6 March 2014.


    Roy Cooper, Attorney General, by Hal F. Askins, Special
    Deputy Attorney General, for the State.

    Gilda C. Rodriguez for defendant-appellant.


    DAVIS, Judge.


    Anthony     Pressley     (“Defendant”)     appeals    from   judgments

entered upon a jury verdict finding him guilty of two counts of

failure to register as a sex offender pursuant to N.C. Gen.

Stat. § 14-208.11, based on his listing of a false address on

forms    submitted   to    law   enforcement   officers    following     his

release from prison.       Defendant argues on appeal that the trial

court (1) erred in denying his motion to dismiss based on the

State’s failure to show that one of the forms containing false
                                           -2-
information was actually required by law to be submitted; (2)

committed plain error in failing to instruct the jury regarding

the statutorily designated intervals at which such forms must be

submitted; and (3) erred in denying his motion to dismiss based

on   his    contention   that    he    was       charged    twice    for   the   same

offense.      After    careful    review,        we   conclude      that   Defendant

received a fair trial free from error.

                            Factual Background

      The    State’s   evidence       at    trial     tended   to   establish     the

following facts:       Defendant was previously found guilty in Rowan

County Superior Court of taking indecent liberties with a child.

He was sentenced to a term of 19-23 months imprisonment and was

released from prison on 23 April 2012.                     Pursuant to N.C. Gen.

Stat. § 14-208.7, Defendant – as a convicted sex offender – was

required to provide, upon his release from prison, a signed form

to the sheriff of his county of residence containing,                            inter

alia, the following information:

             The person's full name, each alias, date of
             birth, sex, race, height, weight, eye color,
             hair color, drivers license number, and home
             address.

N.C. Gen. Stat. § 14-208.7(b)(1) (2013) (emphasis added).

      Upon his release from prison on 23 April 2012, Defendant

registered with the Rowan County Sheriff’s Office, listing his
                                               -3-
residence       on     the    form        as    364     Culbertson      Estate’s     Drive,

Woodleaf, North Carolina, which was the address of his mother’s

home.     On 4 June 2012, at the written direction of the State

Bureau     of        Investigation,            Defendant       signed      an    additional

verification of information form, continuing to list this same

address.

       On 3 July 2012, David Allen (“Chief Allen”), the Chief of

Police     for       the     Town        of    Cleveland,       North      Carolina,     was

investigating an unrelated case and came to the 364 Culbertson

Estate’s Drive residence to interview Defendant.                                Chief Allen

spoke    with        Joseph        Nathan       Rankin        (“Rankin”),       Defendant’s

stepfather, who informed him that Defendant did not live there.

       On 23 July 2012, Chief Allen again spoke with Rankin, who

provided a written statement that Defendant (1) did not live at

364 Culbertson Estate’s Drive; (2) had used that address on the

forms because he “needed an address to provide”; and (3) “ha[d]

only    spent    the       night    at    [the]       house   one   time    since   he   was

released from prison.”                   Rankin later clarified that Defendant

had stayed with him and Defendant’s mother at the residence for

two days between 23 April 2012, the date of his release from

prison, and 23 July 2012, the date of Rankin’s statement.
                                 -4-
       Chief Allen also spoke with James Alonzo Lewis, who signed

a statement indicating that Defendant had lived with him at 106

Crowder Street in Cleveland, North Carolina “for about three

months” after his release from prison but subsequently left the

residence after a dispute over bills.        In addition, Chief Allen

talked with Latisha Vaughan, who provided a written statement

attesting to the fact that Defendant “started staying at [her]

apartment near the end of May 2012” and moved out in August of

2012.

       On 29 October 2012, Defendant was indicted on two counts of

failure to register as a sex offender pursuant to N.C. Gen.

Stat. § 14-208.11 with regard to the signed forms he submitted

on 23 April 2012 and on 4 June 2012.         A jury trial was held on

11 June 2013 in Rowan County Superior Court.        The jury convicted

Defendant on both counts, and the trial court entered judgments

upon    the   jury   verdicts.   Defendant    was   sentenced    to   two

consecutive sentences of 23-37 months imprisonment.             Defendant

gave notice of appeal in open court.

                                 Analysis

I.     Denial of Motion to Dismiss Based on State’s Failure to
       Prove That Submission of 4 June 2012 Verification Form Was
       Required by Statute
                                                -5-
       The trial court’s denial of a motion to dismiss is reviewed

de novo on appeal.               State v. Smith, 186 N.C. App. 57, 62, 650

S.E.2d 29, 33 (2007).                “Upon defendant’s motion for dismissal,

the    question       for    the    Court    is       whether   there      is   substantial

evidence (1) of each essential element of the offense charged,

or of a lesser offense included therein, and (2) of defendant’s

being the perpetrator of such offense.                          If so, the motion is

properly denied.”             State v. Fritsch, 351 N.C. 373, 378, 526

S.E.2d     451,       455    (citations         and     quotations        omitted),     cert.

denied, 531 U.S. 890, 148 L. Ed. 2d 150 (2000).

       Defendant initially contends that the trial court erred in

denying his motion to dismiss because the State failed to prove

that     the    4     June    2012    verification          form     he     submitted     was

“required” by statute.              We disagree.

       Defendant was charged with violating N.C. Gen. Stat. § 14-

208.11,       which    is    a     part    of     North    Carolina’s        Sex   Offender

Registration Act (“the Act”), codified at N.C. Gen. Stat. § 14-

208.5    et    seq.         N.C.    Gen.    Stat.      §   14-208.9A       provides     that,

beginning on the date of his initial registration and every six

months thereafter, a person required to register under the Act

must submit a verification form to the sheriff of his county of

residence within three business days of receiving it.                              The form
                                      -6-
must be signed and must indicate, among other things, “[w]hether

the person still resides at the address last reported to the

sheriff.     If the person has a different address, then the person

shall indicate that fact and the new address.”                 N.C. Gen. Stat.

§ 14-208.9A (2013).         The statute Defendant was charged with

violating,    N.C.   Gen.   Stat.    §     14-208.11,    further   states,     in

pertinent part, that:

           A person required by this Article to
           register who willfully does any of the
           following is guilty of a Class F felony:

           . . . .

           (4) Forges or submits under false pretenses
           the information or verification notices
           required under this Article.

N.C. Gen. Stat. § 14-208.11(a)(4) (2013).

    Defendant does not argue that the address he listed on the

23 April 2012 and 4 June 2012 forms was correct.                    Rather, he

contends   that   the   4   June    2012    form   was   not   required   to   be

submitted under N.C. Gen. Stat. § 14-208.9A because, under that

statute, verification forms must only be submitted every six

months subsequent to the date of the initial registration form.

    Defendant’s argument, while novel, lacks merit.                  The clear

and unambiguous purpose of the Act is

           to assist law enforcement agencies' efforts
           to protect communities by requiring persons
                                       -7-
              who are convicted of sex offenses or of
              certain other offenses committed against
              minors to register with law enforcement
              agencies,   to   require   the   exchange  of
              relevant information about those offenders
              among law enforcement agencies, and to
              authorize   the   access  to   necessary  and
              relevant information about those offenders
              to others as provided in this Article.

N.C. Gen. Stat. § 14-208.5 (2013).

       As a part of this statutory scheme, N.C. Gen. Stat. § 14-

208.9A   is    intended   to    ensure   that    law   enforcement     officers

possess complete and accurate information as to the addresses of

convicted sex offenders living in North Carolina.                   This intent

is reinforced by N.C. Gen. Stat. § 14-208.9A(b), which provides,

in relevant part, as follows:

              Additional Verification May Be Required.--
              During the period that an offender is
              required   to   be   registered   under   this
              Article,   the   sheriff   is  authorized   to
              attempt   to   verify    that   the   offender
              continues to reside at the address last
              registered by the offender.

N.C. Gen. Stat. § 14-208.9A(b).

       The only rational reading of N.C. Gen. Stat. § 14-208.11 is

that   it     criminalizes     the   provision    of   false   or    misleading

information on forms submitted pursuant to the Act – regardless

of when these forms are submitted.               The schedule of deadlines

set out in N.C. Gen. Stat. § 14-208.9A is simply designed to
                                           -8-
provide    a    reliable     timetable     for        the   filing   of    verification

forms.     The inclusion of this schedule in N.C. Gen. Stat. § 14-

208.9A does not excuse the provision of false information on

verification       forms       submitted         on     other     dates.            Indeed,

Defendant’s argument, if accepted, would permit the submission

of false or misleading information to law enforcement agencies

on    forms     submitted     at    time   intervals         different       than    those

explicitly      set    out   in    the   statute.           We   decline     to   adopt    a

construction of the statute that would both thwart the express

intent of the General Assembly and fly in the face of common

sense.     See State v. Jones, 359 N.C. 832, 837, 616 S.E.2d 496,

499    (2005)     (holding        that   “[i]n        construing     statutes       courts

normally       adopt   an    interpretation       which      will    avoid    absurd      or

bizarre consequences, the presumption being that the legislature

acted in accordance with reason and common sense and did not

intend untoward results” (citation omitted)).                         Accordingly, we

hold that the trial court did not err in denying Defendant’s

motion to dismiss based on the State’s failure to prove that

Defendant was required by statute to submit the 4 June 2012

verification form on that date.

II.    Jury Instructions
                                   -9-
      In his second argument, Defendant contends that the trial

court committed plain error by failing to instruct the jury that

the   4   June   2012   verification   form   was   not   required   to   be

submitted on that date based on the timetable set out in N.C.

Gen. Stat. § 14-208.9A.        Because Defendant did not request a

jury instruction on this issue, we review this argument only for

plain error.     See State v. McClary, 198 N.C. App. 169, 175, 679

S.E.2d 414, 419 (2009) (“Plain error review is only available in

criminal cases and is limited to errors in jury instructions or

rulings on the admissibility of evidence.”).

            [T]he plain error rule . . . is always to be
            applied   cautiously   and   only   in   the
            exceptional case where, after reviewing the
            entire record, it can be said the claimed
            error is a fundamental error, something so
            basic, so prejudicial, so lacking in its
            elements that justice cannot have been done,
            or where [the error] is grave error which
            amounts to a denial of a fundamental right
            of the accused, or the error has resulted in
            a miscarriage of justice or in the denial to
            appellant of a fair trial or where the error
            is such as to seriously affect the fairness,
            integrity or public reputation of judicial
            proceedings or where it can be fairly said
            the instructional mistake had a probable
            impact on the jury's finding that the
            defendant was guilty.

State v. Lawrence, 365 N.C. 506, 516-17, 723 S.E.2d 326, 333

(2012) (citations and quotations omitted).
                                             -10-
       This argument is foreclosed by our ruling on Defendant’s

first issue on appeal.               By arguing that the trial court erred in

declining to instruct the jury that N.C. Gen. Stat. § 14-208.9A

did not require Defendant to submit a verification form on 4

June    2012,    Defendant          is   essentially        re-arguing     his    earlier

contention       that        accurate       information       is   required      only     on

verification      forms        submitted       in    strict    accordance       with     the

timetable set out in N.C. Gen. Stat. § 14-208.9A.                          In light of

the    fact   that      we    have    rejected       that   argument,     it    logically

follows   that     the       trial    court    did    not   commit      plain    error    by

declining to instruct the jury as to this fact.

       Because    the        statutory      prohibition       against    sex    offenders

providing a false address to law enforcement officers applies to

verification forms submitted at any time, there was no reason

for the trial court to instruct the jury in the manner asserted

by Defendant.        Accordingly, we hold that the trial court did not

commit plain error in its jury instructions.

III. Denial of Motion to Dismiss Based on Continuing Offense
Theory

       In his final argument, Defendant contends that the trial

court erred in denying his motion to dismiss because he was

charged   twice      for      the    same    offense.       This    argument      is    also

meritless.
                                     -11-
    Defendant characterizes the two offenses for which he was

convicted   as    one   continuing   offense     such    that    he    could   not

lawfully    be    convicted    twice     on     these    facts.         However,

Defendant’s argument ignores the fact that – on two separate

occasions – he submitted verification forms that contained false

information regarding his address.              The submission of each of

these forms constituted a distinct violation of N.C. Gen. Stat.

§ 14-208.11(a)(4).        Consequently, we conclude             that the trial

court did not err in denying Defendant’s motion to dismiss based

on this theory.

                                Conclusion

    For     the   reasons   stated     above,    we     hold    that   Defendant

received a fair trial free from error.

    NO ERROR.

    Judges CALABRIA and STROUD concur.